Exhibit 10

 
FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS


 
THIS FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS (the “Amendment”), dated
as of June 29, 2010, is entered into by and between CAPSTONE TURBINE
CORPORATION, a Delaware corporation (“Company”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), acting through its Wells Fargo Business Credit
operating division.
 
RECITALS
 
A.           Company and Wells Fargo are parties to (i) a Credit and Security
Agreement dated February 9, 2009 (as amended by that certain First Amendment to
Credit and Security Agreements, dated June 9, 2009 (“First Amendment”), that
certain Second Amendment to Credit and Security Agreements and Waiver of
Defaults, dated November 5, 2009 (“Second Amendment”), and that certain Third
Amendment to Credit and Security Agreements and Waiver of Default, dated June
11, 2010 (“Third Amendment”), and as further amended from time to time, the
“Domestic Credit Agreement”), and (ii) a Credit and Security Agreement (Ex-Im
Subfacility), dated February 9, 2009 (as amended by the First Amendment, the
Second Amendment, and the Third Amendment, and further amended from time to
time, the “Ex-Im Credit Agreement”; and together with the Domestic Credit
Agreement, the “Credit Agreements”).  Capitalized terms used in these recitals
have the meanings given to them in the Credit Agreements unless otherwise
specified.
 
B.           Company has requested that certain amendments be made to the Credit
Agreements, which Wells Fargo is willing to agree to pursuant to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1. Section 5.2(d) of the Credit Agreements.  Section 5.2(d) of the Credit
Agreements is hereby deleted in its entirety and replaced with the following:
 
“(d)           Capital Expenditures.  Company shall not incur or contract to
incur Capital Expenditures of more than (i) $4,500,000 in the aggregate during
Company’s fiscal year ending March 31, 2011, and (ii) zero for each subsequent
year until Company and Wells Fargo agree on limits on Capital Expenditures for
subsequent periods based on Company’s projections for such periods.”
 
2. Exhibit E to the Domestic Credit Agreement.  Exhibit E to the Domestic Credit
Agreement is hereby deleted and replaced with Exhibit E-1 attached to this
Amendment.
 
3. Exhibit E to the Ex-Im Credit Agreement.  Exhibit E to the Ex-Im Credit
Agreement is hereby deleted and replaced with Exhibit E-2 attached to this
Amendment.

 
 

--------------------------------------------------------------------------------

 
4. No Other Changes.  Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreements shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
 
5. Accommodation Fee.  [INTENTIONALLY OMITTED].
 
6. Conditions Precedent.  This Amendment shall be effective when Wells Fargo
shall have received an executed original of this Amendment, together with each
of the following, each in substance and form acceptable to Wells Fargo in its
sole discretion:
 
6.1 A Certificate of the Secretary of Company certifying as to (i) the
resolutions of the board of directors of Company approving the execution and
delivery of this Amendment, (ii) the fact that the certificate of incorporation
and bylaws of Company, which were certified and delivered to Wells Fargo
pursuant to the Certificate of Authority of Company’s secretary or assistant
secretary dated February 9, 2009, continue in full force and effect and have not
been amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) the fact that the officers and agents of Company who have
been certified to Wells Fargo, pursuant to the Certificate of Authority of
Company’s secretary or assistant secretary dated February 9, 2009, as being
authorized to sign and to act on behalf of Company continue to be so authorized;
 
6.2 Consent and approval of this Amendment by the Export Import Bank of the
United States, if required by Wells Fargo;
 
6.3 The Acknowledgement and Agreement of Guarantor set forth at the end of this
Amendment, duly executed by Guarantor; and
 
6.4 Such other matters as Wells Fargo may require.
 
7. Representations and Warranties.  Company hereby represents and warrants to
Wells Fargo as follows:
 
7.1 Company has all requisite power and authority to execute this Amendment and
any other agreements or instruments required hereunder and to perform all of its
obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Company and constitute the
legal, valid and binding obligation of Company, enforceable in accordance with
their terms.
 
7.2 The execution, delivery and performance by Company of this Amendment and any
other agreements or instruments required hereunder have been duly authorized by
all necessary corporate action and do not (i) require any authorization, consent
or approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to Company, or the certificate of incorporation or
bylaws of Company, or (iii) result in a breach of or constitute a default under
any indenture or loan or credit agreement or any other agreement, lease or
instrument to which Company is a party or by which it or its properties may be
bound or affected.

 
2

--------------------------------------------------------------------------------

 
7.3 All of the representations and warranties contained in Section 4 of, and
Exhibit D to, the Credit Agreements are true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date (in which case
they shall continue to be true and correct as of such earlier date).
 
8. References.  All references in the Credit Agreements to “this Agreement”
shall be deemed to refer to the relevant Credit Agreement as amended hereby; and
any and all references in the Security Documents to the Credit Agreements shall
be deemed to refer to the relevant Credit Agreement as amended hereby.
 
9. No Waiver.  Except as expressly provided in Section 6 of this Amendment, the
execution of this Amendment and the acceptance of all other agreements and
instruments related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreements or a waiver of any breach, default
or event of default under any Security Document or other document held by Wells
Fargo, whether or not known to Wells Fargo and whether or not existing on the
date of this Amendment.
 
10. Release.  Company and the Guarantor signing the Acknowledgment and Agreement
of Guarantor set forth below hereby absolutely and unconditionally release and
forever discharge Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which Company or Guarantor has
had, now has or has made claim to have against any such person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.  It is the intention of the Company and Guarantor in executing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified and in furtherance of this intention the
Company and Guarantor each waives and relinquishes all rights and benefits under
Section 1542 of the Civil Code of the State of California, which provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.
 
11. Costs and Expenses.  Company hereby reaffirms its agreement under the Credit
Agreements to pay or reimburse Wells Fargo on demand for all costs and expenses
incurred by Wells Fargo in connection with the Loan Documents, including without
limitation all fees and

 
3

--------------------------------------------------------------------------------

 
disbursements of legal counsel.  Without limiting the generality of the
foregoing, Company specifically agrees to pay all fees and disbursements of
counsel to Wells Fargo for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto.  Company hereby agrees that Wells Fargo may, at any time or
from time to time in its sole discretion and without further authorization by
Company, make a loan to Company under the Credit Agreements, or apply the
proceeds of any loan, for the purpose of paying any such fees, disbursements,
costs and expenses.
 
12. Miscellaneous.  This Amendment and the Acknowledgment and Agreement of
Guarantor may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same
instrument.  Transmission by facsimile or “pdf” file of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart.  Any party hereto may request an original counterpart of any
party delivering such electronic counterpart.  This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California.  In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.  The Export-Import Bank of the United States shall be an express
intended beneficiary of this Amendment.
 
[Signatures on next page]
 


 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
By: /s/ Michael White
Print Name: Michael White
Title: Assistant Vice President
 
 
CAPSTONE TURBINE CORPORATION

 
 
By:  /s/ Edward Reich
Print Name: Edward Reich
Its: Executive Vice President & CFO


 

 
S-1

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
 
The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), acting through its Wells Fargo Business Credit
operating division, pursuant to the separate Guaranty dated February 9, 2009
(“Guaranty”), hereby (i) acknowledges receipt of the foregoing Amendment;
(ii) consents to the terms (including without limitation the release set forth
in Section 10 of the Amendment) and execution thereof; (iii) reaffirms all
obligations to Wells Fargo pursuant to the terms of the Guaranty; and
(iv) acknowledges that Wells Fargo may amend, restate, extend, renew or
otherwise modify the Credit Agreements and any indebtedness or agreement of the
Company, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty for
all of the Company’s present and future indebtedness to Wells Fargo.


 
CAPSTONE TURBINE INTERNATIONAL, INC.
 
 
By: /s/ Edward Reich
Print Name: Edward Reich
Title: Executive Vice President & CFO
 


 

 
1

--------------------------------------------------------------------------------

 
Exhibit E-1
 
Exhibit E to Credit and Security Agreement

 
COMPLIANCE CERTIFICATE
 
To:                 Wells Fargo Bank, National Association
Date:                 [__________________, 200_]
Subject:                 Financial Statements
 
In accordance with our Credit and Security Agreement dated February 9, 2009 (as
amended from time to time, the “Credit Agreement”), attached are the financial
statements of Capstone Turbine Corporation (the “Company”) dated
[______________, 200_] (the “Reporting Date”) and the year-to-date period then
ended (the “Current Financials”).  All terms used in this certificate have the
meanings given in the Credit Agreement.
 
A. Preparation and Accuracy of Financial Statements.  I certify that the Current
Financials have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and fairly present Company’s financial condition as of the
Reporting Date.
 
B. Name of Company; Merger and Consolidation.  I certify that:
 
(Check one)
 
  [ ]
Company has not, since the date of the Credit Agreement, changed its name or
jurisdiction of organization, nor has it consolidated or merged with another
Person.

 
  [ ]
Company has, since the date of the Credit Agreement, either changed its name or
jurisdiction of organization, or both, or has consolidated or merged with
another Person, which change, consolidation or merger: [ ] was consented to in
advance by Wells Fargo in an Authenticated Record, and/or [ ] is more fully
described in the statement of facts attached to this Certificate.

 
C. Events of Default.  I certify that:
 
(Check one)
 
  [ ]
I have no knowledge of the occurrence of an Event of Default under the Credit
Agreement, except as previously reported to Wells Fargo in a Record.

 
  [ ]
I have knowledge of an Event of Default under the Credit Agreement not
previously reported to Wells Fargo in a Record, as more fully described in the
statement of facts attached to this Certificate, and further, I acknowledge that
Wells Fargo may under the terms of the Credit Agreement impose the Default Rate
at any time during the resulting Default Period.

 
 
1

--------------------------------------------------------------------------------

 
D. Litigation Matters.  I certify that:
 
(Check one)
 
  [ ]
I have no knowledge of any material adverse change to the litigation exposure of
Company or any of its Affiliates or of any Guarantor.

 
  [ ]
I have knowledge of material adverse changes to the litigation exposure of
Company or any of its Affiliates or of any Guarantor not previously disclosed in
Exhibit D, as more fully described in the statement of facts attached to this
Certificate.

 
E. Financial Covenants.  I further certify that:
 
(Check and complete each of the following)
 
1.           Minimum Book Net Worth.  Pursuant to Section 5.2(a) of the Credit
Agreement, as of the Reporting Date, Company’s Book Net Worth was
$[____________], which [ ] satisfies [ ] does not satisfy the requirement that
such amount be not less than the applicable amount set forth in the table below
(numbers appearing between “< >” are negative) on the Reporting Date:
 
Test Date
Minimum Book Net Worth
June 30, 2010
$64,346,000
September 30, 2010
$57,671,000
December 31, 2010
$52,983,000
March 31, 2011
$50,090,000

 
2.           Minimum Net Income.  Pursuant to Section 5.2(b) of the Credit
Agreement, as of the Reporting Date, Company’s Net Income was [$__________],
which [ ] satisfies [ ] does not satisfy the requirement that Net Income be not
less than the amount set forth in the table below (numbers appearing between
“< >” are negative) on the Reporting Date:
 
Test Date
Minimum Net Income
June 30, 2010
$<11,283,000>
September 30, 2010
$<9,859,000>
December 31, 2010
$<7,549,000>
March 31, 2011
$<5,161,000>

 
3.           Minimum Cash to Unreimbursed Line of Credit Advances Coverage
Ratio.  Pursuant to Section 5.2(c) of the Credit Agreement, as of the Reporting
Date, at all times, Company has [ ] has not [ ] been in compliance with the
requirement that the percentage of the unreimbursed Line of Credit Advances
under the Revolving Note plus the L/C Amount plus outstanding “Advances” under
the Ex-Im Credit Agreement to the

 
2

--------------------------------------------------------------------------------

 
amount of cash plus Cash Equivalents of Company in which Wells Fargo has a
perfected first priority security interest be not greater than 80%.
 
4.           Capital Expenditures.  Pursuant to Section 5.2(d) of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to expend during the fiscal year ended _______________,
200___, for Capital Expenditures, $________________ in the aggregate, which [
] satisfies [ ] does not satisfy the requirement that such expenditures not
exceed $4,500,000 in the aggregate during the fiscal year ended March 31, 2011,
and zero for each subsequent fiscal year.
 
Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.
 
Capstone Turbine Corporation
 
By:                                                             
Its:  Chief Financial Officer
 

 
3

--------------------------------------------------------------------------------

 
Exhibit E-2
 
Exhibit E to Credit and Security Agreement (Ex-Im Subfacility)

 
COMPLIANCE CERTIFICATE
 
To:                 Wells Fargo Bank, National Association
Date:                 [__________________, 200_]
Subject:                 Financial Statements
 
In accordance with our Credit and Security Agreement (Ex-Im Subfacility) dated
February 9, 2009 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of Capstone Turbine Corporation (the
“Company”) dated [______________, 200_] (the “Reporting Date”) and the
year-to-date period then ended (the “Current Financials”).  All terms used in
this certificate have the meanings given in the Credit Agreement.
 
F. Preparation and Accuracy of Financial Statements.  I certify that the Current
Financials have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and fairly present Company’s financial condition as of the
Reporting Date.
 
G. Name of Company; Merger and Consolidation.  I certify that:
 
(Check one)
 
  [ ]
Company has not, since the date of the Credit Agreement, changed its name or
jurisdiction of organization, nor has it consolidated or merged with another
Person.

 
  [ ]
Company has, since the date of the Credit Agreement, either changed its name or
jurisdiction of organization, or both, or has consolidated or merged with
another Person, which change, consolidation or merger: [ ] was consented to in
advance by Wells Fargo in an Authenticated Record, and/or [ ] is more fully
described in the statement of facts attached to this Certificate.

 
H. Events of Default.  I certify that:
 
(Check one)
 
  [ ]
I have no knowledge of the occurrence of an Event of Default under the Credit
Agreement, except as previously reported to Wells Fargo in a Record.

 
  [ ]
I have knowledge of an Event of Default under the Credit Agreement not
previously reported to Wells Fargo in a Record, as more fully described in the
statement of facts attached to this Certificate, and further, I acknowledge that
Wells Fargo may under the terms of the Credit Agreement impose the Default Rate
at any time during the resulting Default Period.

 
 
1

--------------------------------------------------------------------------------

 
I. Litigation Matters.  I certify that:
 
(Check one)
 
  [ ]
I have no knowledge of any material adverse change to the litigation exposure of
Company or any of its Affiliates or of any Guarantor.

 
  [ ]
I have knowledge of material adverse changes to the litigation exposure of
Company or any of its Affiliates or of any Guarantor not previously disclosed in
Exhibit D, as more fully described in the statement of facts attached to this
Certificate.

 
J. Financial Covenants.  I further certify that:
 
(Check and complete each of the following)
 
1.           Minimum Book Net Worth.  Pursuant to Section 5.2(a) of the Credit
Agreement, as of the Reporting Date, Company’s Book Net Worth was
$[____________], which [ ] satisfies [ ] does not satisfy the requirement that
such amount be not less than the applicable amount set forth in the table below
(numbers appearing between “< >” are negative) on the Reporting Date:
 
Test Date
Minimum Book Net Worth
June 30, 2010
$64,346,000
September 30, 2010
$57,671,000
December 31, 2010
$52,983,000
March 31, 2011
$50,090,000

 
2.           Minimum Net Income.  Pursuant to Section 5.2(b) of the Credit
Agreement, as of the Reporting Date, Company’s Net Income was [$__________],
which [ ] satisfies [ ] does not satisfy the requirement that Net Income be not
less than the amount set forth in the table below (numbers appearing between
“< >” are negative) on the Reporting Date:
 
Test Date
Minimum Net Income
June 30, 2010
$<11,283,000>
September 30, 2010
$<9,859,000>
December 31, 2010
$<7,549,000>
March 31, 2011
$<5,161,000>

 
3.           Minimum Cash to Unreimbursed Line of Credit Advances Coverage
Ratio.  Pursuant to Section 5.2(c) of the Credit Agreement, as of the Reporting
Date, at all times, Company has [ ] has not [ ] been in compliance with the
requirement that the percentage of the unreimbursed “Advances” plus the L/C
Amount under the Domestic Facility Agreement plus outstanding “Advances” under
the Domestic Facility Agreement
 
 
2

--------------------------------------------------------------------------------

 
to the amount of cash plus Cash Equivalents of Company in which Wells Fargo has
a perfected first priority security interest be not greater than 80%.
 
4.           Capital Expenditures.  Pursuant to Section 5.2(d) of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to expend during the fiscal year ended _______________,
200___, for Capital Expenditures, $________________ in the aggregate, which [
] satisfies [ ] does not satisfy the requirement that such expenditures not
exceed $4,500,000 in the aggregate during the fiscal year ended March 31, 2011,
and zero for each subsequent fiscal year.
 
Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.
 
Capstone Turbine Corporation
 
By:                                                             
Its:  Chief Financial Officer
 

 
3

--------------------------------------------------------------------------------

 
